DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 and 9-13 are objected to because of the following informalities:  
	Re. claim 1: The phrase “for moving the die” as recited in line 6 appears to be --for moving the at least one die--.
		The phrase “wherein the anvil has a receiving surface” as recited in line 7 appears to be --wherein the at least one anvil has a receiving surface--.
		The phrase “a working area between die and anvil” as recited in line 9 appears to be --a working area between the at least one die and the at least one anvil--.
		The phrase “between die and anvil” as recited in line 10 appears to be --between the at least one die and the at least one anvil--.
		The phrase “at least the receiving surface of the anvil” as recited in lines 13 and 14 appears to be --at least the receiving surface of the at least one anvil--.
	Re. claim 2: The phrase “the anvils are decoupled” as recited in line 3 appears to be --the at least two anvils are decoupled--.
		The phrase “each of the anvils has a receiving surface” as recited in line 4 appears to be --each of the at least two anvils has the receiving surface--.
		The phrase “and ultrasound is introducible” as recited in line 5 appears to be --and the ultrasound is introducible--.
	Re. claim 4: The phrase “at least partially forms the anvil” as recited in lines 2 and 3 appears to be --at least partially forms the at least one anvil--.
	Re. claim 6: The phrase “wherein at least a portion of the anvil is decoupled” as recited in line 2 appears to be --wherein at least a portion of the at least one anvil is decoupled--.
		The phrase “the anvil is not moveable” as recited in lines 3 and 4 appears to be -- the at least one anvil is not moveable--.
	Re. claim 7: The phrase “between the die and the anvil” as recited in line 3 appears to be --between the at least one die and the at least one anvil--.
	Re. claim 9: After the phrase “a movable die” as recited in line 6, inserts a semicolon --;--.
		After the phrase “into the connection element” as recited in line 8, inserts a semicolon --;--.
		After the phrase “with the movable die” as recited in line 9, inserts a comma --,--.
		After the phrase “the electrical line and the connection element” as recited in line 13, changes a comma “,” to --; and--.
	Re. claim 10: The phrase “a first segment of a connection element” as recited in lines 2 and 3 appears to be --a first segment of the connection element --.
		The phrase “a second segment of a connection element” as recited in line 6 appears to be --a second segment of the connection element --.
	Re. claim 11: The phrase “wherein ultrasound is introducible” as recited in line 2 appears to be --wherein the ultrasound is introducible--.
	Re. claim 12: The phrase “wherein torsional ultrasound vibrations are introduced” as recited in lines 2 and 3 appears to be –further comprising introducing a torsional ultrasound vibrations--.
	Re. claim 13: The phrase “wherein an ultrasound pulse is transmitted” as recited in line 2 appears to be –further comprising transmitting an ultrasound pulse--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4, 6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 4: The phrase “the sonotrode partially at least forms the anvil” as recited in lines 2 and 3 renders the claim vague and indefinite. It is unclear as to whether the sonotrode is at least part of the anvil or the sonotrode is formed at least partially inside of the anvil or the sonotrode is formed at least with the anvil. Clarification is required.
	Re. claim 6: The phrase “wherein at least a portion of the anvil is decoupled from a machine frame” as recited in lined in 2 and 3 renders the claim vague and indefinite. It is unclear as where the machine frame is located.
	Re. claim 9: The phrase “a non-positive locking contact is created between the electrical line and the connection element” as recited in lines 12 and 13 renders the claim vague and indefinite. It is unclear as to what the non-positive locking contact is meant.
	Re. claim 10: The phrase “the first receiving surface” as recited in line 4 and “the first working surface” as recited in line 5 lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stull et al. (US PAT. 10,090,627).
	Stull et al. teach a device (as per claim 1) for crimping of connection elements, and a process (as per claim 9) for producing a connection between an electrical conductor the device comprises: at least one die (116), having a recess for deforming crimping tabs, with at least one working surface for deforming a connection element (110) as shown in Fig. 2 (col. 3, lines 16-20), a drive assembly (120) for moving the die as shown in Fig. 1 (col. 4, lines 10-15), at least one anvil (114), wherein the anvil has a receiving surface (150) for the connection element (col. 5, lines 16-22), a working area between the die and the anvil, which are openable and closeable by a relative movement between the die and the anvil as shown in Fig. 2, wherein the device has at least one sonotrode (160), by which an ultrasound is introducible into at least the receiving surface of the anvil as shown in Fig.2 (col. 6, lines 54-57).
	Re. claim 2: The device has a single anvil (114) as shown in Fig. 2.
	Re. claim 3: The sonotrode is arranged within windows or opening (equivalent with releasably connectable) to the at least one anvil as shown in Fig. 2.
	Re. claim 4: The sonotrode, as best understood in view of the rejections under 112 second paragraphs, at least partially forms within the anvil as shown in Fig. 2.
	Re. claim 6: Since the claimed invention is the device for crimping of connection elements, the limitations as recited in a body of the claim 6 are processes how to use it or how to operate the anvil. Therefore, the limitation has not been given patentable weight where it merely recites the purpose of a process or the intended use.
	Re. claim 7: The working surface (152) is curved such that a contact surface between the die and the anvil is minimized as shown in Fig. 2.
	Re. claim 8: The device is compressed a stranded conductor (112, col. 3, lines 12-25).
	Re. claim 9: Processes for producing a connection between an electrical conductor, comprising steps of: introducing a connection element (110) into an opened working area, which is defined by an anvil (114) and a movable die (116) as shown in Fig. 2; inserting one end of an electrical conductor (112) into the connection element; closing the working area with the movable die, wherein during the closing at least one working surface of the die and at least one receiving surface of the anvil deform the connection element so that a non-positive locking contact is created between the electrical line and the connection element; and introducing ultrasound by a sonotrode (160) into the receiving surface of the anvil during and/or after a crimping process (col. 5, line 8 to col. 6, line 1).
	Re. claim 10: Upon closing the working area, a first segment of a connection element (a left side with a thick line, as shown in Fig. 3) is connected to a portion of the electrical line (112) by a first receiving surface (a left side, as shown in Fig. 3) of the anvil and the first working surface of the die (a left side, as shown in Fig. 3), and upon closing of the working area a second segment of a connection element (a right side with a thin line, as shown in Fig. 3) is connected to the electrical line by a second receiving surface (a right side, as shown in Fig. 3) of the anvil or a receiving surface of a second anvil and a second working surface (a right side, as shown in Fig. 3) of the die or a working surface of a second die.
	Re. claim 11: The ultrasound is introduced into the first receiving surface (150) as shown in Fig. 2.
	Re. claim 14: A crimping connection (110) produced by a process as set forth above in claim 9.
	Re. claim 15: The anvil (114) has a receiving surface (150) for a connection element (110), wherein the anvil has an interface by which the anvil is releasably connectable to a sonotrode (160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al.  as applied to claim 1 above, and further in view of Handel et al. (PBPub 2015/0060135 A1).
	Stull et al. teach all limitations as set forth above, but silent a frequency of the sonotrode. Handel et al. teach a device for crimping of connection elements including an ultrasonic horn (equivalent with sonotrode), which can be applied ultrasonic vibration greater than 15 kHz (such as in a range of 15 to 40 kHz) in order to cause the wire cable to vibrate against the anvil (paragraph [0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify device for crimping of connection elements of Stull et al. by an ultrasonic horn (equivalent with sonotrode) applied ultrasonic vibration greater than 15 kHz as taught by Handel et al. in order to cause the wire cable to vibrate against the anvil.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al.  as applied to claim 9 above, and further in view of Bohm et al. (US PAT. 10,554,004).
	Stull et al. teach all limitations as set forth above, but silent introducing torsional ultrasound vibrations into the connection element. Bohm et al. teach a process of producing a joint including a process of imparting an ultrasonic vibration into the sheath by the sonotrode such that the cable is at least sectionally connected to the sheath using a torsional vibration such that the working face is moved back and forth in a direction perpendicular to the torsion axis of the sonotrode to produce the joint between the cable and the sheath. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify process for producing a connection between an electrical conductor of Stull et al. by providing a torsional vibration as taught by Handel et al. for moving the working face back and forth in a direction perpendicular to the torsion axis of the sonotrode to produce the joint between the cable and the sheath.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al.  as applied to claim 9 above, and further in view of Williams (PGPub 2013/0197823 A1).
	Stull et al. teach all limitations as set forth above, but silent applying an ultrasound pulse at least upon maximum force between the die and the connection element. Williams teaches a process of producing a connection between an electrical conductor including a process of compressing at a maximum pressure at a point 63 between die and connection element, and then the pressure is released and separation between the die and the connection element as shown in Fig. 7 in order to provide a good crimp (paragraphs [0037]-[0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify process for producing a connection between an electrical conductor crimping of connection elements of Stull et al. by applying an ultrasound pulse at least upon maximum force between the die and the connection element as taught by Williams provide a good crimp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729